Buchanan, J.
The administrator of this succession has appealed from a judgment homologating an account of his administration. He alleges in his petition of appeal, filed eleven months after the date of the judgment, that the attorney-at-law who filed the said account of administration, as appellant’s counsel, was unauthorized to file the same.
Appended to the petition of appeal, is an affidavit, by appellant, of the truth of the statements of the petition.
We think, with tho appellee’s counsel, that the appellant has mistaken his remedy. He should have resorted to an action of nullity, if one, pretending to bo his attorney, procured or consented to the entering up of a judgment to his prejudice, without authority. A party cannot thus, upon a mere affidavit to a petition of appeal, treat as null and of no effect a judgment apparently regularly rendered. In this novel mode of proceeding, the parties interested in maintaining the judgment have no opportunity of disproving the truth of the ex parte affidavit of the party east.
The cases cited by the appellant’s counsel in his brief, in support of this proceeding, are inapplicable.
It has been frequently decided, that the authority of an attorney-at-law mast be denied, on oath, by the party whom he has represented in court, and who repudiates him. See the cases collected in Hennen’s Digest, verbo Attorney.
But it does not follow, that the simple affidavit of a party who has been represented in a protracted litigation in the District Court will suffice to annul, on appeal, all that has been thus done in the name of the affiant.
Appeal dismissed, with costs.